GREENSPRING FUND, INC. THIRD AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of February 1, 2011, to the Fund Administration Servicing Agreement, dated as of June 28, 2005, as amended May 1, 2009 and May 1, 2010 (the "Agreement"), is entered into by and between GREENSPRING FUND, INC., a Maryland corporation (the “Fund”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees and the length of the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Section 10 shall be superseded and replaced with the following: 10.Term of Agreement; Amendment. This Agreement shall become effective as of the date first written above and will continue in effect until June 30, 2012.Subsequent to June 30, 2012, this Agreement may be terminated by either party upon giving 90 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties.Notwithstanding the foregoing, this Agreement may be terminated by any party upon the breach of the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party.This Agreement may not be amended or modified in any manner except by written agreement executed by USBFS and the Fund, and authorized or approved by the Board of Directors. Exhibit A, the fees of the Agreement, shall be superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GREENSPRING FUND, INC.U.S. BANCORP FUND SERVICES, LLC By:/s/ Michael FustingBy:/s/ Michael R. McVoy Name Michael Fusting Name: Michael R. McVoy Title: Sr. Vice President Title: Executive Vice President Amended Exhibit A to the Greenspring Fund, Inc. Fund Administration Servicing Agreement Fee Schedule at May 1, 2011 Domestic Equity & Fixed Income Funds Annual fee based upon assets per fund* basis points on the first $ basis points on the next $ basis points on the next $ basis points on the balance Minimum per fund: $ Multiple Classes – Additional per class, $ Includes: Monthly fund performance reporting.Daily performance reporting additional. Plus out-of-pocket expenses, including but not limited to: Postage, Stationery Programming, Special Reports Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees (Blue Sky) Certain insurance premiums Expenses from board of directors meetings Auditing and legal expenses Blue Sky conversion expenses (if necessary) Fees are billed monthly * Subject to CPI increase, Milwaukee MSA.
